Case: 12-1391   Document: 46    Page: 1    Filed: 10/23/2012




          NOTE: This order is nonprecedential.


   mUlteb ~tate~ (!Court of §ppeaI~
       for tbe jfeberaI ~lrtult

                RACK ROOM SHOES,
                 Plaintiff-Appellant,

                          AND

                 SKIZ IMPORTS LLC,
                  Plaintiff-Appellant,

                          AND
                  FOREVER 21, INC.,
                   Plaintiff-Appellant,

                        v.
                  UNITED STATES,
                  Defendant-Appellee.


                2012-1391, -1392, -1439


Appeals from the United States Court of International
Trade in case no. 07-CV-0404, Chief Judge Donald C.
Pogue.


                     ON MOTION
Case: 12-1391      Document: 46     Page: 2   Filed: 10/23/2012




RACK ROOM    SHOES V. US                                   2


                           ORDER

    SKIZ Imports LLC and Forever 21, Inc. move for a
four-day extension of time, until October 9, 2012, to file
their opening brief.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted. The brief is accepted.

                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s27